11TH COURT OF APPEALS
                                       EASTLAND, TEXAS
                                           JUDGMENT


Ronald Jerome Curtis,                                       * From the 42nd District
                                                              Court of Taylor County,
                                                              Trial Court No. 21001-A.

Vs. No. 11-13-00038-CR                                      * March 7, 2013

State of Texas,                                             * Per Curiam Memorandum Opinion
                                                              (Panel consists of: Wright, C.J.,
                                                              McCall, J., and Willson, J.)

     This court has inspected the record in this cause and concludes that the appeal should be
dismissed for want of jurisdiction. Therefore, in accordance with this court’s opinion, the appeal
is dismissed.